Citation Nr: 1549596	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  07-35 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a right knee disability, including as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1971 to October 1971. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 decision by the RO in San Diego, California.

A video conference hearing was held before the undersigned Veterans Law Judge in October 2010 and the transcript has been associated with the claims file.

The Board denied the claim in a May 2014 decision.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims, and by a January 2015 Order, the Court vacated the decision and remanded it for adjudication pursuant to the Joint Motion for Remand.  The Board subsequently remanded the matter in April 2015.  There has been substantial compliance with the mandates of the remand and the Board will proceed to adjudicate the appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's right knee condition is not proximately due to or the result of his service or a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Proper notice was provided in March 2011 and the claim was subsequently readjudicated, most recently in an August 2015 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

With regard to the duty to assist, the claims file includes the Veteran's service treatment records, private treatment records, and the Veteran's statements in support of the claim.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.

Additionally, in April 2011 the Veteran underwent a VA examination.  The examiner did not adequately opine on whether the Veteran's right knee condition is aggravated by his service connected left knee condition.  Therefore, the Court vacated the Board's May 2014 opinion.  An addendum medical opinion was provided in June 2015.  The Board finds that the opinion is adequate. The examiner considered the Veteran's history and the 2011 examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Secondary service connection shall be awarded when a disability "is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310.  In addition, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Id.

During the course of this appeal, VA amended 38 C.F.R. § 3.310 (effective October 10, 2006), to implement the decision in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310 (b) was moved to sub-section (c).  The amended 38 C.F.R. § 3.310 (b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  To whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the Veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

III.  Analysis

The Veteran is seeking service connection for a right knee condition on either a direct or secondary basis.  When asked at the Board hearing, the Veteran indicated that he "could" have injured his right knee in service, but his major concern was that his right knee problem is secondary to his left knee.  Both theories will be considered.

The Veteran's service treatment records (STR) are negative for any right knee injury.  The entrance examination dated in February 1971 did not indicate any problems with his knees.  At that time, the Veteran denied any history of trick or locked knee.

During service, there is a record dated March 31, 1971, that shows an X-ray was taken of the left knee.  The findings were the following: "There appears to be a fracture in the posterior segment or aspect of the left patella."  At his VA examination in April 2011, it was reported that while "doing training maneuvers coming out of a foxhole [the Veteran] hit his [left] knee; his knee cap was dislocated and he was told to put it back in place so he hit it to get it back.  At lunch a couple hours later the knee was very swollen but he states he was told to tough it out a couple more hours.  That's the last thing he remembers and he thinks he must have passed out.  He was taken to Balboa naval hospital and they drained the knee.  He said they put him in a straight leg cast."

These details are not presented in the STRs, but the records do show that in April 1971, the Veteran was admitted to sick call at the Marine Corps Recruit Depot with a "diagnosis of Acute Trauma, Left Knee."  He was referred to the Naval Hospital in San Diego with a diagnosis of "Fracture, Left Knee."

A report dated in June 1971 provides that upon admission in April, the Veteran "gave a history of having twisted his left knee and left ankle while climbing...[The Veteran] noted a pop.  [He had] a sharp blow to the outer aspect of the left knee and with a pop he found his knee 'go back in place.'  On admission his complaints were that of pain, swelling and apprehension on attempted motion of the left knee.  His past history is remarkable in that the [Veteran] has a long-standing history of bilateral recurring dislocating patella."

The report continued: "Physical examination was unremarkable.  Orthopedic examination revealed the right knee to have a positive Fairbank's.  There was some subpatellar crepitus.  There was general increased laxity in all planes of motion."

The report also indicated that "X-rays of both knees, as well as lateral views in thirty degrees and forty-five degrees of flexion revealed bilateral early degenerative changes, especially noted about the lateral femoral condyle and the patella."

It was the opinion of the "Orthopedic Service that the [Veteran] sustained dislocation of the left knee this being one of many such similar episodes prior to enlistment."  Upon admission, the Veteran was "placed in a soft cylinder cast for a period of five days, and then placed in a well molded plaster cast, with ambulation.  After being maintained in a plaster immobilization for a period of five weeks this was discontinued and he was placed on a program of mobilization.  At the present time it is felt that the [Veteran] has achieved his status prior to injury."  The final diagnosis was "Recurring Dislocating Patellae, Bilateral, Chronic."  The report also indicated that the condition existed prior to service.

The Veteran was then medically discharged from the service.  In a rebuttal letter to the June 1971 report, the Veteran claimed that he "did not have this problem before coming into service."  He denied any preexisting knee condition.  The Physical Evaluation Board report dated in September 1971 indicates that the Veteran was diagnosed with "Dislocation, patellae, left, chronic with Chondromalacia" and it was found to have been incurred in service.

Pursuant to the Board remand, the Veteran underwent an examination in April 2011.  He reported that he cannot run because of his left leg and knee conditions.  He can walk from the parking lot to the inside of a store, but uses the cart to get around stores.  He can walk about a half a block but uses a cane so he does not lose his balance.  He reported that he has not fallen.  He can sit comfortably for 30 to 45 minutes before having to get up and move because he gets stiff on the left side.

He reported pain and that the right knee cracks but it does not catch or lock.  He said sometimes, 1-2 times per month, the knee seems to swell a little.  The pain ranges from 0-5/10 and is present an average of 2 times per week.  He does not take anything for it unless it swells, then he will take ibuprofen.

Upon examination, the Veteran's gait with shoes was noted to be remarkable for toeing out on the left and a slight drop in the pelvis as he stepped onto the right leg.  With his shoes off, there was a clear leg length discrepancy and a significant drop of the whole body as he stepped onto the right leg.  The Veteran was able to demonstrate heel walking, toe walking and less than half squatting but needed support for balance.  Squatting was limited by knee cracking.

There was tenderness under the bilateral knee caps medially and laterally.  There was no swelling, effusion, instability, or abnormal alignment.  There was no subluxation of the patella.  The knee joint medial compartment was normal.  Knee joint lateral compartment was normal.  The patellofemoral joint was normal.  There were no loose bodies and no bone lesions.  There was no chondrocalcinosis in the region of the menisci.  There was a "very large spur at the anterior superior patella" and "extensive spurring at the quadriceps insertion to the patella."  The knee was noted to be normal otherwise.

The examiner diagnosed right knee "patellar degenerative joint disease without evidence of instability."  The examiner opined that there is no evidence in the medical record of a right knee problem in service.  Further, the examiner noted that the Veteran's report of his initial injury does not point to the onset of a right knee problem in service.  At the examination, the Veteran reported that his right knee "used to be really strong because it 'took over for the left knee [in] 1971' but [over] the last 2 years it feels like it's getting worn out."  The examiner concluded that the "currently diagnosed right knee disability...did not have [its] onset in service nor [was it] aggravated by service."

The Veteran is service-connected for a left knee condition, a left hip condition, left ankle condition, and a low back condition.  In July 2004, the Veteran had a left knee arthroscopy.  In December 2004, the Veteran underwent a total left knee replacement.  There is a VA treatment record from January 2005 that indicates that the Veteran complained of a burning pain in his left foot and left hip that began after the replacement surgery.  He wanted to control the pain.  There is an April 2005 note indicating X-rays were taken of the hip, knees, and ankle.  Since that time, the Veteran has been seen quite often complaining of pain in his left knee, left hip, and back.

The claims file includes a report dated in July 2009 from a private physician, Dr. R.F., who opines, in part, that "the right knee is secondary to [the Veteran's] left knee conditions."  However, no rationale is provided in the report.  Dr. R.F. did offer a rationale as to why the Veteran's left hip condition was related to his left knee, but offered no discussion about the right knee's relationship to any service-connected disability.

There are also treatment records from the private physician, Dr. K.E., whose records also provide evidence for a connection between the left hip condition and the left knee, but nothing regarding the right knee. 

In the April 2011 examination report, the Veteran's history was provided.  After being medically discharged from service, the Veteran reported that he went home and did not work.  He then went to the VA hospital about 2 months later at the VA Medical Center (VAMC) in Hines where surgeries were performed on the left knee.

Approximately 3 years later, the Veteran reports he was finally able to work and went into meat cutting for about 15 years.  He later went back to school to be a programmer.  For the past 15 years, he has worked in telecommunications designing circuits and programming and maintaining PBX switches.  He reported missing 17 months of work from 2009 to June 2010 primarily because of his left leg.  He said he had not missed any work in the year before the examination due to any of the problems with his legs or back.

After making the diagnosis discussed above, the examiner opined that based "on the fact that mild knee arthritis is a common finding in individuals of this age group, and that the Veteran's right knee complaints are relatively recent in spite of the fact that he has had left knee problems for 40 years, it is less likely as not that the current right knee condition was caused by or aggravated by his service connected left knee disability, left ankle disability, or left hip disability."

As noted in the Joint Motion, the 2011 examination report did not adequately address the question of aggravation.  The VA examiner's rationale related to time of onset and prevalence of the condition among those in a certain age group.  These factors appear to relate to causation, but it is not clear how these factors relate to the question of whether the right knee condition has been aggravated by a service-connected condition.  Therefore an addendum was provided in June 2015 by a different VA examiner who reviewed the entire claims file.  The Board notes that a VA examination was also conducted in July 2014, to assess the severity of the Veteran's service-connected disabilities.  That examination report did not assess the etiology of the right knee condition.

The examiner who authored the June 2015 addendum opined that the right knee condition was not caused by the left knee disability.  The report provides the following: "On my review of all records today in the [claims file] it appears that the Veteran had a left knee injury in the military that necessitated a distal realignment procedure on the left knee cap.  These realignment procedures and injury as a result of his chronic left knee patella dislocation are well known causes of chronic degeneration.  Thus, there is no question as to whether the left knee is service connected as the medical evidence clearly indicated service connected left knee disability."

"However, the question being asked of me today is whether the RIGHT knee was caused by or aggravated by the left knee condition.  The answer to that is NO.  The right knee has mild or earlier stage DJD as one would expect in this situation as his left knee DJD and resulting total knee replacement is far in advance of his right side, since his left knee was injured in service a long time ago."

"However, the fact that he has right knee DJD as well is not medical support for an aggravation of the right knee.  In fact...given his age and anatomic location (the knee), arthritis is a common finding and is not unexpected.  There are approximately 750,000 knee replacements each year in the United States and approximately 30 million people in the U.S. have DJD.  Many of these people have the knee effected, and the knee joint is among the most common joint affected with DJD.  Age has a strong correlation with DJD.  Thus, secondary causation is not established in the right knee.  This appears to be agreed upon as well by the medical board as an acceptable opinion and I agree as well that the right knee problem was not directly incurred in the service nor was it secondarily caused by the left knee."

"Moreover, aggravation which is a permanent worsening beyond what is expected by the natural progression and history of a given disease also is not established in this case.  Although the Veteran certainly does have pain in the left knee and fibrosis on exam that limited his knee flexion to around 90 degrees on the left knee, there is absolutely no peer reviewed medical data to support that this would aggravate DJD on the right knee.  While it is true one may temporarily flare up arthritis if they put more weight on a symptomatic degenerative joint, there is however no evidence that permanent worsening or aggravation in a contralateral joint is caused by symptomatic arthritis in the ipsilateral knee."

"In other words the literature nor clinical practice does NOT support the speculative contention that DJD and symptoms in the left knee in this case would aggravate the right knee.  One could argue in the opposite direction as well.  Symptomatic left knee DJD or a painful left knee replacement can and does actually reduce the time one spends on their feet overall and certainly limits higher impact activity.  This could serve to actually protect the contralateral right knee cartilage from further degeneration.  However, a protective effect or a deleterious effect on the right knee from the left knee injury cannot be established in this case and is purely speculative in either direction.  What is not speculative is that there is no evidence that the left knee has aggravated...the right knee DJD and thus it is [less than] 50% likely that the left knee service connected injury and DJD has aggravated or secondarily caused the current right knee disability which is non-service connected."

There is no other medical evidence in the record to consider.  The Board also considered the Veteran's lay statements.  Although lay persons are competent to provide opinions on some medical issues, the right knee disability at issue could have multiple etiologies and thus falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1377.  Therefore, the Veteran is not considered competent (meaning medically qualified) to address the etiology of his right knee.

In deciding this appeal, the competent medical evidence carries greater probative weight.  There is no medical evidence that the Veteran's current right knee condition was caused or aggravated by his service-connected disabilities.  None of the private physicians offered rationales about how the right knee was related to the left knee condition.  While Dr. R.F.'s report indicates that the right knee is related to the left knee, there is no rationale.  The Board finds that this evidence is speculative and insufficient to warrant a grant of this claim, as this opinion is not shown to have been supported by an analysis that the Board can consider and weigh against other evidence in the record.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record so that the Board will not have to rely on its lay opinion to make a decision.  Id.

In contrast, the VA medical opinion provides a clear rationale for why the Veteran's current right knee condition is not caused or aggravated by the Veteran's service-connected disabilities.  In sum, the examiner concluded that the Veteran's conditions and the medical literature, indicate that the right knee condition is not related to the Veteran's service-connected problems.  Therefore, the competent medical evidence establishes that there is no link between the right knee condition and the Veteran's service-connected problems.  Service connection on a secondary basis is not warranted, under either version of 38 C.F.R. § 3.310.  

The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and a service-connected disability or active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b).

ORDER

Entitlement to service connection for a right knee disability, including as secondary to a service-connected disability, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


